Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 9.28.2020. In view of this communication, claims 1-10 are now pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Kirihara et al(JP 2017026521 A), hereinafter referred to as Kirihara, in view of Lee (US 20190386533 A1).
Regarding Claim 1, Kirihara discloses a system [Abstract] for mounting [Para 0003] a motor temperature sensor (Fig 1 below, 20) , the system comprising:
 a hairpin (Fig 1, 13, 11) (although Kirihara does not explicitly call out a hairpin conductor,  the drawings disclose a hairpin type conductor) wound stator [Para 0001] ;and 
a motor temperature sensor including a sensor element (Fig 1, Fig 2 below, 3, 31, 32,33, 34)[Para 0003]and a sensor housing (Fig 1, Fig 2, 40, 50, 60) covering the sensor element, 
wherein the sensor housing is detachably [Para 0024 discloses locking claws which are detachable) fitted into one of the plurality of hairpins (Fig 1, 13, 11).
Kirihara does not explicitly disclose a stator core having a plurality of slots and a plurality of hairpins inserted into the slots of the stator core;
Lee discloses a stator core (Lee, Fig 6 below, 200)  having a plurality of slots (Lee, Fig 6 below, S)  and a plurality of hairpins (Lee, Fig 5, 300) inserted into the slots of the stator core;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Kirihara with the explicitly shown stator core having a plurality of slots and a plurality of hairpins inserted into the slots of the star core as taught by Lee in order to have a hairpin wound stator with the desired parameters of current carrying capacity and resistance.


    PNG
    media_image1.png
    547
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    376
    396
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    228
    media_image3.png
    Greyscale


Regarding Claim 2 , Kirihara in view of Lee discloses the system according to claim 1. Kirihara in view of Lee further discloses each hairpin (Kirihara, Fig 1 above, 13, 11) includes a crown portion (Kirihara, Fig 2 above, C1)  and two leg portions (Kirihara, Fig 2 above, L1, L2) extending from the crown portion,  
the crown portion includes an apex (Kirihara, Fig 2, A1, Lee, Fig 6 below, C) and first and second inclined portions (Lee, Fig 5 below,  I1, I2) extending obliquely from the apex, and 
the apex (Lee, Fig 6 below, C) is curved so that an axis of the second inclined portion is offset with respect to an axis of the first inclined portion in a radial direction of the stator core (Lee, Fig 6, 200) (Fig 6 discloses the offset between the two legs due to the curve C). 

    PNG
    media_image4.png
    564
    388
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    446
    515
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Kirihara in view of Lee with the crown portion and two leg portions extending from crown portion  and the crown portion including an apex and first and second inclined portions with offset as further taught by Lee in order to be able to insert the pins easily into the correct slot positions.
Regarding Claim 3, Kirihara in view of Lee discloses the system according to claim 2. Kirihara in view of Lee further discloses the sensor housing (Kirihara, Fig 1, Fig 2 above, 40, 50, 60) includes two mounting ribs (Kirihara, Fig 2a, 60R1, 60R2) joined to the apex (Kirihara, Fig 2, A1) of the hairpin in a surface contact manner, and each of the mounting ribs is curved in the same shape as that of the apex. (Kirihara Fig 2a discloses that shape of the mounting ribs and hairpin apex are matching). 
Regarding Claim 4, Kirihara in view of Lee discloses the system according to claim 3. Kirihara in view of Lee further discloses the two mounting ribs (Kirihara, Fig 2a above, 60R1, 60R2) are spaced apart from each other in a width direction (Kirihara, Fig 2a, Y) of the sensor housing (Kirihara, Fig 1 above, Fig 2a, 40, 50, 60), a mounting recess (Kirihara, Fig 2a, 60B) is defined between the two mounting ribs, and the apex of the hairpin (Kirihara, Fig 2, A1) is fitted into the mounting recess.
Regarding Claim 5, Kirihara in view of Lee discloses the system according to claim 3. Kirihara in view of Lee further discloses each of the mounting ribs (Kirihara, Fig 2 above, 60R1, 60R2) has a contact surface directly contacting a respective side of the apex (Kirihara, Fig 2, A1) of the hairpin. (Kirihara, Fig 2b discloses the apex of the hairpin and ribs are in contact).
Regarding Claim 6, Kirihara in view of Lee discloses the system according to claim 3. Kirihara in view of Lee further discloses the sensor element (Fig 1, Fig 2a above, 3, 31, 32,33, 34)[is located above the mounting ribs (Kirihara, Fig 2a, 60R1, 60R2). (Fig 1 of Kirihara discloses Sensor element is above mounting ribs in the Z direction).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihara in view of Lee and Ueda et al(JP 2003092858 A), hereinafter referred to as Ueda.
Regarding Claim 9, Kirihara in view of Lee discloses the system according to claim 3. Kirihara in view of Lee does not explicitly disclose the sensor housing has two grip recesses, and the two grip recesses are located above the mounting ribs.
Ueda discloses the sensor housing (Ueda, Fig 3 below, 7,8,9) has two grip recesses (Ueda, Fig 3, G1, G2), and the two grip recesses are located above the mounting ribs (Ueda, Fig 3, 9). (Fig 3 discloses grip recesses are above mounting ribs in ZZ direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Kirihara in view of Lee with the two grip recesses above mounting ribs as taught by Ueda in order to be able to detach the sensor and housing easily from the electric machine stator.
Regarding Claim 10, Kirihara in view of Lee and Ueda discloses the system according to claim 9. Kirihara in view of Lee and Ueda further discloses the sensor element (Ueda, Fig 3 below, 4) is located between the two grip recesses (Ueda, Fig 3, G1, G2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of  Kirihara in view of Lee and Ueda with the sensor element in between the grip recesses as further taught by Ueda to conveniently access the sensor element for manufacturing and maintenance purposes.

    PNG
    media_image6.png
    603
    523
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is allowable for reciting the system according to claim 3, wherein the sensor housing further includes a support projection spaced apart from the mounting ribs, and the support projection supports an apex of another hairpin disposed adjacent to the hairpin to which the mounting ribs are joined. Kirihara and Kirihara in view of Lee, Ueda do not disclose all the limitations of Claim 7 and hence it is allowable.
Claim 8 is allowable as it is dependent on Claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832